Order entered August 24, 1967, herein appealed from, unanimously reversed, on the law, and the motion to confirm the arbitrator’s award is granted, with $50 costs and disbursements to appellant. The statute enumerates the grounds upon which an award may be vacated or modified (CPLR 7511), none of which are shown to be present here. The demand for arbitration was made after the infant claimant attained his majority. Infancy, therefore, was not a disability. The issue of contributory negligence was properly one for the arbitrator (Matter of Short [MVAIC], 42 Mise 2d 682) who was required to pass upon the issues of fault and damages. (See, also, Matter of Stroud [MVAIC], 17 A D 2d 616, affd. 13 N Y 2d 611.) The court may not substitute its judgment for that of the arbitrator merely because it may disagree with an award. Concur — Botein, P. J., Stevens, Eager, McGivern and Rabin, JJ.